Citation Nr: 0316543	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-18 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic ankle 
disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from June 1989 to 
September 1993.  

The matter as to service connection for a chronic ankle 
disability comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision by the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).  
The matters as to service connection for PTSD and migraine 
headaches arise from an August 1995 rating decision, and the 
matter as to service connection for pes planus arises from a 
March 1996 rating decision.  


REMAND

During service, the veteran sprained her ankle and had 
recurrences several times.  Notations in the records indicate 
that her symptoms increased on walking.  The veteran was 
given a splint and medication.  The veteran further contends 
that she developed pes planus as a result of her ankle 
disorder.  

Psychiatric records during service dated in September 1991 
indicate that the veteran was seen for "occupational 
problems," sleep disturbances, anxiety, and perceived 
discrimination.  Noted is that she saw a mental health 
counselor.  The veteran was pregnant at that time.  During 
her personal hearing in April 1996, the veteran testified 
that she was sexually harassed and discriminated against by 
her supervisors.  She alleges that she was seen in a mental 
health clinic during service and that after service, she saw 
a counselor from the Vet Center.  The veteran also maintained 
that she filed a formal complaint against her supervisors for 
discrimination and sexual harassment.  The veteran has also 
stated that she developed migraine headaches attributable to 
that behavior.  

The Board notes that the record as it stands is incomplete so 
as to preclude being able to render a just and equitable 
determination.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In 
this case, additional development is required to ascertain 
current disability and the etiology of the veteran's various 
disorders.  

Furthermore, the Board wishes to point out that claims for 
service connection for PTSD are evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 3.304(f).  In 1999, 
during the pendency of the veteran's appeal, that regulation 
was revised; however, that revision was made effective, 
retroactively, to March 7, 1997.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,807 (1999) (codified at 38 C.F.R. § 3.304(f) (1999)).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); see also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board points out that the former and revised criteria for 
establishing service connection for PTSD are substantially 
the same.  Both versions of the applicable regulation require 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996 and 1999-
2001); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The 
revisions to section 3.304(f) serve primarily to codify the 
Court's decision in Cohen, and bring that regulation in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Effective March 7, 2002, 38 C.F.R. § 3.304(f) was revised to 
include the following provisions:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  

Evidence of behavior changes following 
the claimed assault is one type of 
relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f)(3) (2002).

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence that corroborates the stressor.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998); Cohen, 10 Vet. App. at 
138.  Those service records that are available must support 
and not contradict the veteran's lay testimony concerning the 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

In the case at hand, it is clear that the veteran's claimed 
stressor is not related to combat, but is instead related to 
alleged personal assaults.  The veteran has named alternate 
sources of evidence that are not associated with the claims 
folder and could be probative of the matter at hand.  

Other matters require further development as well.  Thus, the 
Board notes that the following directives are requested:

1.  The veteran requested in December 
2002 that a hearing be scheduled at the 
RO to present evidence on her claim for 
service connection for pes planus.  The 
RO should ensure that such hearing is 
scheduled accordingly and inform the 
veteran of the pertinent details as to 
the date and time of the scheduled 
hearing.  

2.  The RO should ask that the veteran 
provide all names and points of contact 
for VA and private healthcare providers 
that have rendered treatment for the 
veteran's disabilities and which are not 
already associated with the claims 
folder.  After obtaining the necessary 
releases, the RO should obtain said 
treatment records.  

3.  The veteran should identify all 
alternate sources to verify her claimed 
in-service stressors related to her PTSD 
claim.  Given the existing information 
provided by the veteran during her 
personal hearing in April 1996, the RO 
should attempt to locate records from the 
Colorado Springs VA Satellite Clinic 
concerning her treatment and counseling 
records rendered by C. Keating.  
Additionally, the RO should obtain 
records from Dr. Bollen, to whom the 
veteran was referred for further care.  

4.  The RO should attempt to locate the 
veteran's mental health records dated at 
some point in approximately 1992 from the 
Mental Health Clinic in Kitzingen, 
Germany.  The veteran has mentioned that 
these records may be archived in 
Alexandria, Virginia; the RO should try 
to obtain these records through this 
avenue as well.  

5.  Additionally, the RO should also 
attempt to locate the complaint filed 
with the Equal Employment Opportunity 
Commission (EEOC) by the veteran against 
the individuals claimed to have harassed 
her during service.  

6.  The RO should also ask for any lay 
statements that might serve to 
substantiate the veteran's contentions 
regarding any sexual harassment and 
discrimination that occurred during 
service.  

7.  The veteran should be afforded the 
following VA examinations to determine 
current disability and etiology of the 
same.  The claims folder should be made 
available to the examiners for review 
before the examinations.  

8.  A VA orthopedics examination should 
be arranged to determine whether the 
veteran has any current ankle and/or foot 
disability.  The examiner should comment 
specifically on whether any current 
ankle/foot disability, to the extent the 
same exists, relates to the several 
incidences of a sprained ankle in 
service.  In other words, did the ankle 
sprains in service result in chronic 
residual disability, and if so, are the 
ankle disabilities alleged today linked 
to those same inservice incidences?  The 
examiner should state whether it is at 
least as likely as not that any current 
ankle and foot disabilities are related 
to the veteran's period of service.  
Alternatively, the examiner should 
comment on whether any ankle disability 
per se caused pes planus to develop 
subsequently.  The examiner should 
provide a rationale for any conclusions 
reached.  

9.  Second, a VA psychiatric examination 
should be provided to determine whether 
the veteran currently has PTSD.  The 
examiner should follow the diagnostic 
criteria set forth in DSM-IV Manual.  

Thereafter, the examiner should provide 
an opinion as to whether the veteran's 
PTSD, should such exist, is at least as 
likely as not related to the claimed 
incidences of discrimination and sexual 
harassment in service.  Also, the 
examiner should provide an opinion as to 
whether any migraine headaches the 
veteran experiences are symptoms of her 
PTSD or are related to service in any 
way.  The examiner must provide a basis 
and rationale for any conclusions 
reached.  

The RO should then review the veteran's claim.  All pertinent 
law and regulations should be considered.  If the veteran's 
claim remains denied, she and her representative should be 
provided with a supplemental statement of the case, which 
should include, but not be limited to, any additional 
pertinent law and regulations and a complete discussion of 
the action taken on the veteran's claim.  Applicable response 
time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

